     Case 4:18-cv-00139-MW-CAS Document 213 Filed 05/10/19 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

DONNY PHILLIPS,

      Plaintiff,

v.                                          Case No.: 4:18-cv-139-MW-CAS

MARK S. INCH, as Secretary of the
Florida Department of Corrections,
CORIZON, LLC, and CENTURION OF
FLORIDA, health services corporations,
CRUZ PAGAN DELGADO, M.D.,
SARA BROCK GREEN, RN,
GLENWOOD COBB, RN, LUCY
FRANKLIN, LPN, LINDA CORT,
MARY ELIZABETH PLISKIN,
LABRIDIA GREGORY, SGT. LEWIS
and SGT. SONYA CRUTCHFIELD,
individually

      Defendants.
      __                 ______      ___/

DEFENDANTS CRUZ PAGAN-DELGADO, SARA BROCK GREEN, LUCY
    FRANKLIN AND LINDA CORT’S CONSENT MOTION TO BE
        EXCUSED FROM THE MAY 29, 2019 MEDIATION

      Defendants Cruz Pagan-Delgado, Sara Brock Green, Lucy Franklin and

Linda Cort (collectively “Corizon Defendants”) file this Consent Motion to Be

Excused from the May 2, 2019 Mediation as follows:

      1.     On April 29, 2019, the parties filed an Amended Notice of Mediation

for May 29, 2019 before Thomas Bateman, III at the Northwest Florida Reception
     Case 4:18-cv-00139-MW-CAS Document 213 Filed 05/10/19 Page 2 of 4



Center in Chipley, Florida [ECF #207].

      2.     The Corizon Defendants’ actions are indemnified by their former

employer and Defendant Corizon Health, Inc. (“Corizon”).

      3.     The undersigned has represented Corizon and its employees in

hundreds of cases of this type, and has full authority to settle this case.

Additionally, a Senior Professional Liability Litigation Manager for Corizon will

be in attendance at the mediation. Attendance by the Corizon Defendants is

unnecessary, as they will not decide whether the case settles.

      4.     The relief requested in this Motion has been discussed with all

counsel of record and all have consented to the requested relief.

      5.     Therefore, the Corizon Defendants asks that they be excused from

attending the mediation.

                       CERTIFICATE OF WORD LIMIT

      Pursuant to Local Rule 7.1(F), this Motion contains 171 words.



                                       By:   /s/ Gregg A. Toomey
                                             Gregg A. Toomey
                                             Florida Bar No. 159689
    Case 4:18-cv-00139-MW-CAS Document 213 Filed 05/10/19 Page 3 of 4



                      CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 10th day of May, 2019, I electronically
filed the foregoing with the Clerk of the Court by using the CM/ECF System,
which will electronically provide a copy to the following:

James V. Cook                            Jeremy A. Mutz
Attorneys for Plaintiff                  Erik Kverne
James V. Cook, PA                        Attorneys for Defendants Inch and
314 W. Jefferson Street                  Gregory
P.O. Box 10021                           Assistant Attorney General
Tallahassee, FL 32301-1608               Office of the Attorney General
Phone: 850.222.8080                      The Capital, PL-01
Fax: 850-561.0836                        Tallahassee, FL 32399-1050
Email: cookjv@gmail.com                  Phone: 850-414-3336 (Jeremy)
                                         Or 850-414-3300 (main line)
                                         Fax: 850-488-4872
                                         Email:
                                         Jeremy.Mutz@myfloridalegal.com
                                         Erik.Kverne@myfloridalegal.com
Ana C. Francolin, Esq.
Attorneys for Defendants Centurion,
Franklin, Green, Cobb, Pagan, Cort and
Pliskin
Cruser, Mitchell, Novitz, Sanchez,
Gaston, & Zimet, LLP
121 S. Orange Avenue, Suite 1500
Orlando, FL 32801
Phone: 407-730-3535
Fax: 407-730-3540
Email: flcourtfilings@cmlawfirm.com
afrancolin@cmlawfirm.com
Case 4:18-cv-00139-MW-CAS Document 213 Filed 05/10/19 Page 4 of 4



                                  THE TOOMEY LAW FIRM LLC
                                  Attorney for Defendants Corizon,
                                  Pagan-Delgado, Franklin, Green and
                                  Cort
                                  The Old Robb & Stucky Building
                                  1625 Hendry Street, Suite 203
                                  Ft. Myers, FL 33901
                                  Phone: (239) 337-1630
                                  Fax: (239) 337-0307
                                  E-Mail: gat@thetoomeylawfirm.com;
                                  alr@thetoomeylawfirm.com;
                                  hms@thetoomeylawfirm.com

                                  By:   /s/ Gregg A. Toomey
                                        Gregg A. Toomey
                                        Florida Bar No. 159689
